Exhibit 10.1


Summary of Non-Employee Director Compensation Program


Effective January 1, 2009 the following compensation program applies to
non-employee directors of Compass Minerals:


1)  
Each non-employee director will receive an annual cash retainer of $50,000 per
year, which amount may be received either in cash or deferred into the
Directors’ Deferred Compensation Plan at the election of the director;



2)  
Each non-employee director will receive an equity award of $60,000 per year,
which amount may be deferred into the Directors’ Deferred Compensation Plan or
taken in shares of stock of the Company.  Deferred amounts are converted into
units equivalent to the value of the Company’s common stock and accumulated
deferred fees are distributed in common stock.  Each non-employee member of the
Board of Directors is required to obtain ownership in Company stock (or its
equivalent) equal to five times the annual cash retainer, which amount is to be
achieved within five years of joining the Board, and maintain at least five
times the annual cash retainer in stock ownership (or its equivalent) while on
the Board;



3)  
Additional annual retainer compensation for the chair of the Audit Committee in
the amount of $15,000 per year and for the chairs of the Compensation,
Nominating/Corporate Governance and Environmental, Health and Safety Committees
in the amount of $7,500 per year; and



4)  
Additional annual retainer compensation for the Lead Independent Director in the
amount of $20,000 per year.



5)  
Additional amounts for Committee chairs and the Lead Independent Director may be
received either in cash or deferred into the Directors’ Deferred Compensation
Plan at the election of the director.
